Case 4:20-cv-00474-RAS-CAN Document 44 Filed 08/05/21 Page 1 of 1 PageID #: 582




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  ANDREW COLBY LIVINGSTON,                         §
  #02209959                                        §     Civil Action No. 4:20-CV-474
                                                   §     (Judge Schell/Judge Nowak)
  v.                                               §
                                                   §
  TERESA WARD                                      §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636

 (Dkt. #2).   On June 4, 2021, the report of the Magistrate Judge (Dkt. #36) was entered

 containing proposed findings of fact and recommendations that pro se Petitioner Andrew

 Colby Livingston’s claims (Dkt. #1) should be dismissed. On April 15, 2021, this case was

 transferred to the undersigned (Dkt. #28). The transfer of this action to the undersigned did not

 withdraw the referral of this matter to the Magistrate Judge (Dkt. #2-1 at p. 1). Accordingly, the

 Magistrate Judge properly entered the report and recommendation containing the proposed

 findings of fact and recommendations considered herein.               The Plaintiff's motion to recuse

 Magistrate Judge Nowak (Dkt. #43) on the basis that the transfer of this case to the undersigned

 subsequently withdrew the reference of this case to the Magistrate Judge lacks merit and is

 DENIED. The court received the report of the Magistrate Judge and the Plaintiff's objections

 thereto (Dkt. #43).   Having conducted a de novo review of the Plaintiff's objections, the

 court concludes that the findings and conclusions of the Magistrate Judge are correct and

 adopts the same as the findings and conclusions of the court.

        It is therefore ORDERED that pro se Petitioner Andrew Colby Livingston’s claims

 are DISMISSED. All motions not previously ruled on are hereby DENIED.
                                               .   SIGNED this the 5th day of August, 2021.




                                                                                       _______________________________
                                                                                       RICHARD A. SCHELL
                                                                                       UNITED STATES DISTRICT JUDGE
